


Exhibit 10.89

 

[g11124ki01i001.jpg]

 

Collaboration Agreement

 

JAGUAR HEALTH INC. and SEED MENA BUSINESSMEN SERVICES L.L.C.

 

17th Floor, Burjuman Business Center

p. +971 4 325 2444

info@seedgroup.com

Bur Dubai, United Arab Emirates

f. +971 4 3858 333

www.seedgroup.com

 

--------------------------------------------------------------------------------


 

This Revenue Sharing Agreement is made and entered into this on 13 December 2017
in the Emirate of Dubai, by and between:

 

SEED MENA BUSINESSMEN SERVICES L.L.C, a corporation organized and existing in
accordance with the laws of Dubai, United Arab Emirates, and having its
principal place of business at Burjuman Business Tower, Dubai, United Arab
Emirates, hereafter referred to as “SEED” or the First Party (which expression
shall unless excluded by or repugnant to the context be deemed to include its
successors-in-title, authorized representatives, administrators and permitted
assigns) and represented in this Agreement by its Chief Executive Officer,
Mr. Hisham Al Gurg, UAE National and holder of Passport No: A2555704; of the
First Party

 

And

 

JAGUAR HEALTH INC., having its principal offices located at California, United
States of America hereafter referred to as “Jaguar” or the “Second Party” (which
expression shall, unless excluded by or repugnant to the context be deemed to
include its authorized representatives, administrators, successors-in-title and
permitted assigns) and represented in this Agreement by Mr. Lisa Conte National
of USA, holder of Passport No: 505425058 of the Second Party.

 

The First Party and the Second Party, shall be hereinafter and where so
permitted by the context be individually called the “Party” and collectively the
“Parties.”

 

REVENUE SHARING AGREEMENT

 

CONFIDENTIAL

 

 

[g11124ki01i002.gif]

 

 

 

 

INITIALS

 

DECEMBER 2017

 

INITIALS

 

1

--------------------------------------------------------------------------------


 

RECITALS

 

WHEREAS;

 

A.            The First Party is a Limited Liability Company, incorporated in
the Emirate of Dubai and is the holder of License No: 653498, issued by the
Department of Economic Development, Government of Dubai, whereby it has been
licensed to undertake the activities of ‘Business Services’.

 

B.            The Second Party desires to set up to engage in the business of
trading of animal supplements in the United Arab Emirates and for the purpose
and for related activities and assistance, the Second Party desires to
collaborate or partner with appropriate organizations, entities, and
governments, including SEED and its partners from time to time.

 

C.            SEED is capable of supporting the business development activities
and initiatives of the Second Party inter-alia by way of tangible and intangible
support as may be requested by the Second Party from time to time in consonance
with the mutually agreed upon business plan. In consideration thereof, the
Second Party has agreed to enter into a Revenue Sharing Arrangement with SEED,
in order to enable it to benefit from SEED’s expertise and contacts, on the
terms and conditions stated hereunder.

 

Now therefore, in consideration of the foregoing premises, undertakings,
agreements, covenants and mutual promises contained herein and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties intending to be legally bound have agreed as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE 1 - DEFINITIONS

 

In this Agreement, unless the context otherwise requires, the following
expressions shall have the same meaning as set out against each other:

 

·                  “Agreement” means this Revenue Sharing Agreement including
all the schedules attached hereto.

 

·                  “Business” means the business being carried on by the Second
Party from time to time (including through Business Partners)

 

·                  “Business Days” shall mean days (other than a Friday and a
Saturday) on which companies in the UAE are generally open for business.

 

·                  “Business Partners” means the business associates of the
Second Party or the Promoter in the territory of UAE and shall include any
existing or future Business Partners of the Second Party, through whom the
Second Party facilitates their Business.

 

·                  “Business Plan” means the initial business plan of action for
the Second Party, inter- alia setting out the Revenue Sharing Arrangement during
the Project Implementation Period, including the Project cost, benefit from the
Project, etc. annexed hereto as Annexure A.

 

·                  “Cumulative Amount” means the total envisaged revenue share
amount based on a percentage of Operating Revenues of the Project Implementation
as envisaged in the Business Plan, which may be revised downwards in case of any
change in the Business Plan that shall require such downward revision.

 

·                  “Focus Sectors” means the target sector of the Second Party
products and services as enlisted in Annexure B.

 

·                  “Definitive Agreement” means this Agreement, (List may be
further added or reduced), entered between the Parties along with their
respective schedules, annexures and amendments, if any.

 

3

--------------------------------------------------------------------------------


 

·                  “Operating Revenues” means the total revenue collected
excluding outgoings or any similar taxes; and includes fees, commissions,
payments received, revenue collected by the Second Party or by Business Partners
which is included in the total revenue collected excluding service tax or any
similar taxes.

 

·                  “Project” means the scheduled plan of activities undertaken
by the Second Party under the Business Plan including the representations,
undertakings and assurances given by the Second Party.

 

·                  “Project Implementation Period” means the period commencing
from Year 2017 and ending at the completion of Year 2018 unless earlier
terminated as provided for herein.

 

·                  “Promoter” means, the partner of the Second Party.

 

·                  “Revenue Sharing Arrangement” shall have the meaning ascribed
to it in Article 2.

 

·                  “Year 1” onwards, on a case to case basis shall refer to the
Year 2017.

 

ARTICLE 2 - REVENUE SHARING ARRANGEMENT

 

1.              Jaguar Health INC. agrees to pay SEED an ongoing percentage of
the Operating Revenue generated out of any clients or partners introduced to
Jaguar Health INC.by SEED, such percentage to be agreed by both parties.

 

2.              SEED agrees to be the strategic partner for Jaguar Health INC.
in the UAE and provide the following services to Jaguar Health INC.:

 

a.              To capitalize on SEED’s existing network and contacts in the
private and public sector in the UAE if needed for specific leads.

 

b.              To assist Jaguar Health INC.with any legal or financial
requirements (does not include legal fees paid directly to law firm for legal
proceedings).

 

4

--------------------------------------------------------------------------------


 

3.              In consideration of mutual promises contained in Recitals of
this Agreement, the Second Party hereby agrees to the Revenue Sharing
Arrangement with SEED in accordance with the terms and conditions set out
hereinafter during the Project Implementation Period.

 

4.              The Second Party hereby agrees to share Revenues with SEED as
follows:

 

15% from the first $1M of Operating Revenues generated during the Project
Implementation Period.

 

20% from any Operating Revenues generated following the first $1M during the
Project Implementation Period.

 

5.              The Revenue Sharing Arrangement, commencing from the date of
this Agreement, shall be subject to the timely disbursement, reimbursements and
intangible support, as laid out in in this Agreement during the Project
Implementation Period.

 

6.              The Second Party shall transfer the due amount as contemplated
herein above, to the designated corporate bank account of SEED for every quarter
for the respective year on or before the seventh day of the subsequent
respective quarter of each year during the Project Implementation Period.

 

ARTICLE 3 - COVENANTS OF THE PARTIES

 

The Second Party covenants to SEED that:

 

1.              It shall transfer the amount as set out in Article 2, to the
corporate bank account of SEED, in such time and manner as stipulated therein.

 

2.              It shall maintain records to substantiate the profit and loss
account and balance sheet of the Promoter and the Second Party.

 

3.              It shall permit SEED and its duly authorized representatives to
examine/inspect the records of the Promoter and the Second Party, subject to
being provided with 15 (Fifteen) days advance notice.

 

5

--------------------------------------------------------------------------------


 

4.              It shall cooperate with SEED and its duly authorized 
representatives  during  the inspection, as contemplated in the clause above and
facilitate expediting the process by providing access to all records and
documents, as requested by SEED, promptly.

 

5.              It shall ensure compliance with all applicable laws in the UAE
in the execution of the Agreement.

 

ARTICLE 4 - REPRESENTATIONS OF THE SECOND PARTY AND SEED

 

1.              The Second Party hereby, represents and warrants to SEED as
follows:

 

a.              It has full legal power and authority to carry on its business
and to enter into Agreement and perform all of its obligations hereunder and the
same would not breach any of its agreements or obligations with any third party;

 

b.              Neither the execution nor delivery of this Agreement, nor the
fulfillment or compliance with the terms and provisions hereof, will conflict
with, or result in a breach of terms, conditions or provisions of, or constitute
a default under, or result in any violation of its charter documents, or any
agreement, restrictions, instrument, order, judgment, decree, statute, law,
rule or regulation to which it is subject, or require any consent, approval or
other action by any court or administrative or Governmental body.

 

c.               It shall comply with all applicable laws, rules, regulations
and Government orders, in performing its obligations under this Agreement.

 

d.              It has not provided any false declaration or suppressed any
material information.

 

e.               All the representations made herein and otherwise, either in
writing or orally are true and correct and the Second Party further confirms
that the representations contained herein shall be deemed to be repeated by the
Second Party on and as of each day from the date of this Agreement till the
expiry of the same.

 

6

--------------------------------------------------------------------------------

 

2.              SEED hereby, represents  and  warrants  to  the  Second  Party 
that  it  is  duly  incorporated and has full legal power and authority to carry
on its business and to enter into Agreement and perform all of its obligation
hereunder and the same would not breach any of its agreements or obligations
with any third party.

 

ARTICLE 5 - TERM AND TERMINATION

 

1.              Either Party shall have the right to terminate this Agreement
forthwith on the happening  of any of the following events:

 

a.              Either Party commits a material breach of any provision or
covenant under the Definitive Agreements.

 

b.              Any representation or warranty given by Either Party is found to
be untrue.

 

c.               Either Party is ordered to be wound up by a court of law or is
deemed to be unable to pay its debts.

 

d.              Either Party voluntarily initiates any proceedings / takes any
action for its winding up, liquidation, merger arrangement with its creditors.

 

e.               A receiver/liquidator/court custodian is appointed by a court
of competent jurisdiction with respect to the assets or properties of Either
Party.

 

2.              Either party may terminate this Agreement and/or the Definitive
Agreement(s) for any reason upon ninety (90) days advance written notice to the
Other Party.

 

3.              This Agreement shall be effective from the date of execution and
shall be automatically renewed unless terminated in accordance with the
provisions of this Agreement or upon termination of any of the Definitive
Agreements, whichever is earlier.

 

4.              Notwithstanding anything provided elsewhere in this Agreement or
any Definitive Agreement, upon this Agreement ceasing to have effect for any
reasons whatsoever, the obligations of the Second Party to make payment to SEED
as set out in Article 2

 

7

--------------------------------------------------------------------------------


 

hereinabove shall survive specifically any Operating Revenues generated from any
clients or partners introduced to Jaguar Health INC.by SEED, during the Project
Implementation Period.

 

5.              In the event of failure on part of the Second Party to pay the
amount as required under Article 2, which is due and payable, or in the event of
termination of the Agreement for any reason attributable to the Second Party
hereunder, SEED shall have the right to invoke legal proceedings for any amount
due and outstanding, at the sole cost, risk and expense of the Second Party and
the Promoter.

 

ARTICLE 6 - CONFIDENTIALITY

 

1.              Each recognizes, accepts and agrees that all the information
obtained or disclosed, including, but not limited to all data, documents,
applications, papers, statements, slips, programs, plans and/or any business,
marketing strategies/plans and any and all other business secrets, confidential
knowledge or information of the Other Party relating to its business practices
and procedures (hereinafter collectively referred to as ‘Confidential
Information’) which may be provided or communicated in connection with this
Agreement, and/or in the course of performance under this Agreement, is, shall
be and shall remain the sole property of the Party making the disclosure and
shall be of a strictly private and confidential nature and shall be treated as
confidential by that Party except in cases where:

 

8

--------------------------------------------------------------------------------


 

a.              Such information is in the public domain at the time of
disclosure;

 

b.              The information comes into the public domain other than as a
result of a wrongful act or omission on the part of the Party receiving the
information or any one or more of the employee(s) / personnel thereof; or

 

c.               The information is disclosed by a third party in such
circumstances which do not involve a breach of any obligation of confidentiality
owed to either Party.

 

2.              During the period of this Agreement and thereafter, neither
Party shall make use of any such Confidential Information for any purpose
whatsoever which is not necessary for the discharge of its obligations under
this Agreement, or to the disadvantage of the Other Party providing such
Confidential Information.

 

3.              All Confidential Information shall be returned forthwith to the
Disclosing Party on the expiry or termination of this Agreement.

 

ARTICLE 7 - FORCE MAJEURE

 

1.              Neither Party shall be responsible for the failure to perform
any obligation otherwise due under this Agreement as a result of any event
beyond the reasonable control of such Party and which could not have been
foreseen due to any enactment of laws, regulations, or as a result of events,
such as war, acts of public enemies, terrorism, fires, floods, acts of God,
strikes (being only national or regional strikes) or any causes beyond the
reasonable control of such Party.

 

9

--------------------------------------------------------------------------------


 

2.              Notwithstanding  the   above,   the   Party   so   prevented  
from   performing   its obligations under this Agreement due to a force majeure
event shall immediately inform the other Party of the occurrence of such event
and shall make best efforts to alleviate the effects of such force majeure event
by any actions that may be reasonably possible.

 

3.              If a force majeure event continues to prevent or delay
performance of such Party for more than 60 (sixty) Business Days from the date
of occurrence, the other Party may terminate this Agreement, effective
immediately upon written notice to such Party.

 

ARTICLE 8 - GOVERNING LAW AND DISPUTE RESOLUTION

 

1.              This Agreement shall be construed, interpreted and applied in
accordance with the laws of the United Arab Emirates as applicable in the
Emirate of Dubai.

 

2.              It is hereby agreed by the ‘Parties’ herein that all disputes
and differences, court proceedings and other proceedings for the enforcement of
the rights and obligations envisaged under this Agreement shall be taken at the
appropriate Courts in Dubai to the exclusion of all the other Courts. This
Agreement being entered into in Dubai, the court or authority in Dubai would
have the jurisdiction.

 

ARTICLE 9 - NOTICE

 

Any notice or request to be given or made by a Party to the other shall be in
writing and posted, delivered personally or sent by courier, registered or
certified mail. Such notice or request shall be deemed to have been duly
received by the Party to whom it is addressed if it is given or made at such
Party’s address.

 

Either Party from time to time may change its address or other information for
the purpose of notices to such Party by giving notice specifying such change to
the other Party.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 10 - AMENDMENT

 

This Agreement may only be amended by an Agreement executed in writing and
signed by both Parties.

 

ARTICLE 11 - ENTIRE AGREEMENT

 

This Agreement and any other documents attached hereto or referred to herein,
integrate all the terms and conditions mentioned herein or incidental hereto and
supersedes all oral negotiations and prior writings with respect to the subject
matter hereof.

 

ARTICLE 12 - WAIVER

 

1.              Waiver by either Party of any default by the other Party in the
observance and performance of any provision of or obligations under this
Agreement:

 

a.              Shall not operate or be construed as a waiver of any other or
subsequent default hereof or of other provisions or obligations under this
Agreement;

 

b.              Shall not be effective unless it is in writing and executed by a
duly authorized representative of such Party; and

 

c.               Shall not affect the validity or enforceability of this
Agreement in any manner.

 

2.              Neither the failure by either Party to insist on any occasion
upon the performance of the terms, conditions and provisions of this Agreement
or any obligation hereunder, nor time or other indulgence granted by a Party to
the other Party shall be treated or deemed as waiver/breach of any terms,
conditions or provisions of this Agreement.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 13 - SEVERANCE

 

Where any provision of this Agreement is held to be invalid or unenforceable,
such invalidity or unenforceability shall not affect the other provisions of
this Agreement, which shall remain in full force and effect. If any such
invalidity or unenforceability substantially alter the commercial basis of this
Agreement, the Parties shall negotiate in good faith to amend and modify the
provisions of this Agreement to the extent possible.

 

ARTICLE 14 - RELATIONSHIP

 

1.              The relationship between SEED and the Second Party under this
Agreement will be on a principal to principal basis. Nothing in this Agreement
shall be taken as to constitute the Second Party or any of its personnel,
assignee, representative or any other person, as an employee or agent of SEED.
The Parties undertake that none of their personnel shall be construed in any
manner, either expressly or by implication, as the employees or agents of SEED.

 

2.              SEED and the Second Party acknowledge that:

 

a.              Neither is the legal representative, agent, joint venture or
partner of the other for any purposes; and

 

b.              Neither of them has any right or authority to assume or create
any obligations of any kind or to make any representations or warranties,
whether express or implied, on behalf of the other or to bind the other in any
respect.

 

3.              The Second Party further acknowledges that neither it nor its
personnel, agents or representatives shall be entitled to make representations
or give or purport to give warranties either on their own behalf or on behalf of
SEED.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 15 - ASSIGNMENT

 

Neither Party have right to assign its obligations or rights under this
Agreement in whole or in part, or transfer or modify or sub contract this
Agreement in favour of any third party save and except with the prior written
approval of the other Party.

 

IN WITNESS THEREOF, the parties in their free volition and full understanding
with the intent to legally bind themselves to this Agreement execute this
Agreement through their duly authorised personnels:

 

JAGUAR HEALTH INC.

 

SEED MENA BUSINESSMEN SERVICES L.L.C

 

 

 

 

 

Name:

Lisa A. Conte

 

Name:

Hisham Al Gurg

 

 

 

 

 

Title:

President & CEO

 

Title:

CEO

 

 

 

 

 

Date:

December 13, 2017

 

Date:

December 13, 2017

 

 

 

 

 

Signature:

/s/ Lisa A. Conte

 

Signature:

/s/ Hisham Al Gurg

 

13

--------------------------------------------------------------------------------
